            Case 6:20-cv-00441-ADA Document 4 Filed 05/29/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

OMNITEK PARTNERS LLC,

                      Plaintiff,

       v.                                        Civil Action No. 6:20-cv-441

VOLVO CAR USA dba VOLVO, and                     JURY TRIAL DEMANDED
VOLVO CAR CORPORATION,

                      Defendants.


  CORPORATE DISCLOSURE STATEMENT PURSUANT TO FED. R. CIV. P. 7.1(A)

       Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Plaintiff Omnitek Partners

LLC declares that it is a private company with no corporate parent.


Dated: May 29, 2020                         DEVLIN LAW FIRM LLC

                                            /s/ Alex Chan
                                            Timothy Devlin (pro hac vice to be filed)
                                            tdevlin@devlinlawfirm.com
                                            Patrick R. Delaney (pro hac vice to be filed)
                                            pdelaney@devlinlawfirm.com
                                            Alex Chan (Texas Bar No. 24108051)
                                            achan@devlinlawfirm.com
                                            Cory Edwards (pro hac vice to be filed)
                                            cedwards@devlinlawfirm.com
                                            1526 Gilpin Ave.
                                            Wilmington, Delaware 19806
                                            Telephone: (302) 449-9010
                                            Facsimile: (302) 353-4251

                                            Attorneys for Plaintiff,
                                            Omnitek Partners, LLC




                                                                                      Page 1 of 2
          Case 6:20-cv-00441-ADA Document 4 Filed 05/29/20 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I hereby certify that on May 29, 2020 I electronically filed the foregoing with the Clerk

of Court using the CM/ECF system which will send notification of such filing to all counsel of

record in the above-referenced matter.


Dated: May 29, 2020                         /s/ Alex Chan
                                               Alex Chan




                                                                                       Page 2 of 2
